DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office action is responsive to the amendment filed on 11/30/2021; claim(s) 1- 2 & 4- 10 is/are pending herein; claim(s) 1,7, & 9 is/are independent claim(s). 
Response to Arguments
	Applicant’s 1arguments, see Remarks filed 11/30/2021, with respect to the newly introduced amended limitations of independent claims against outstanding 102 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	Specifically, Examiner notes that independent claims 1, 7, & 9 are amended, inter alia, to further require generating a feature, as a state model, that is represented by a combination of the control sequence and a normal state of the control target device (see, claim 1, lines 8- 9, Spec, para. 0035 & Remarks, page 5). This requirement (bolded portion) has different scope compared to the previously presented limitation of the dependent claim 3.

[0042] In the fifth step 10, current operational parameters may be detected in the industrial control system. For example, the analysis module 116 can receive data from the industrial control system 104 via I/O 112 and analyze the data as it is received in order to determine if an anomaly is present in the system. In particular, the anomaly detection system 100 may check the current operational parameter(s) (which may be the same parameters used to form the training data or different from the training data parameters but related in some way to the training data parameters), or the correlation of at least two current operational parameters, for any potential deviation from the training data that would indicate an abnormal or incorrect operation of the industrial control system 104. Such a deviation may be detected, if a portion of the industrial control system has been taken over by an attacker or otherwise manipulated.
	
[0063] According to one embodiment, the prediction engine is configured to use a mathematical model of the industrial process plant 412 to predict the effect on one or more operational parameters in response to operation of one or more control elements 14. For example, the prediction engine may determine that opening a relief valve of a storage tank for a brief interval, e.g., several seconds, will lower the internal pressure of the storage tank by a given amount, or by a given range. 

[0064] According to another embodiment, the prediction engine 20 is configured to undergo a learning procedure to gather prediction data. As illustrated in FIG. 5, the learning procedure 150 comprises steps of modifying 160, monitoring 170, and recording 180. 

[0068] The prediction engine may carry out the learning procedure 150 for different control elements 14. In addition, it may carry out the learning procedure multiple times, thereby arriving at a range of predicted values.

Claim Rejections - 35 USC § 101
Claims 1- 2 & 4- 6 rejected under 35 U.S.C. 101 because the claimed invention of these claims is directed to a non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because signal per se. See, 2MPEP 2106.03 (II).

Regarding claims 1- 2 & 4- 6, Examiner acknowledges that the claims are amended to require “a memory” and “one or more processors” hence outstanding “software per se” interpretation is moot. However, still the claimed subject matter of the claim 1 is “a device management system” with a memory and a processor. Here, if the processor/CPU is implemented as a virtual machine (software only entity), the remaining structural element of the claim will be “a memory” only. Unless the Specification explicitly excludes “transitory media” from the coverage of the computer readable medium (equivalent to claimed “a memory”), the computer readable medium/memory can cover “signal per se”. 
Therefore, the BRI of the claimed “device management system” can be a machine-readable media (a memory) that covers both statutory and non-statutory embodiments (signal per se) subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. As such, claims 1- 2 & 4- 6 fail to claim a statutory subject matter.

Claim Rejections - 35 USC § 103
Claim(s) 1- 2 & 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya [Kamiya, reference of the record] (US 20170293862 A1, Foreign Priority Date: April 8, 2016) in view of Kroyzer et al. [Kroyzer] (US 20160330225 A1).

Regarding claim 1, Kamiya teaches/suggests a device management system [“fault prediction system 1”] comprising: (fig. 1, [0032]);
a memory [memory of the device system 1] storing instructions; 
and one or more processors [processor of the system 1] configured to execute the instructions to:
learn [“supervised learning”] a state model representing a normal state of a system including a control target device [machine 2 or parts thereof], based on a control sequence [input data, e.g., sensed by detector 11, provided to the machine tool 2] representing one or more time-series commands and data indicating a state [data measured by measuring device 12 for the “machine tool 2”] of the control target device when the control sequence is issued ([0016, 0040-0047, 0055]).
Kamiya is directed to performing of supervised machine learning to one or more control devices (robot 2 or its parts, fig. 1) of an industrial control system for fault detection ([0036]). 
While Kamiya’s processor teaches of determining abnormalities/faults, it still does not teach the processor to generate, as a state model, a feature represented by a combination of the control sequence and a normal state of the control target device a predetermined period after the control sequence is issued as claimed.
Kroyzer is directed to using a management system to detect anomalies/abnormalities in an industrial control system [plant 412] using various learning methods such as supervised learning ([0103, 0054], fig. 4). Specifically, Kroyzer teaches a device management system [“anomaly detection system 100” of fig. 1 and/or item 410+18+20 of fig. 4] comprising:
a memory storing instructions; and one or more processors configured to execute the instructions to
 generate, as a state model, a feature [establishing learned3 “prediction engine 20”; the learning or training of the “prediction engine” is utilized to detect abnormalities in the similar manner as in applicant’s figs.2- 3 hence can be an example of claimed a feature as a state model] represented by a combination of the control sequence [commands4 provided from the SCADA 106 (shown in fig. 1) that “modifies, in a predetermined way, an operational state of at least one of the control devices”] and a normal state [“5operational parameters” sensed by the sensors 16 of fig. 4 when “the anomaly is assumed not to be occurring”, analogous to Kamiya’s data provided by the measuring device 12 of fig. 1, analogous to Kamiya’s commands provided to the machine 2] of the control target device [one or more parts of the “process plant 412”] a predetermined period [time corresponds to “after the modifying 160” because training/learning takes time, which can be after the modification command is provided] after the control sequence is issued ([0040-0041, 0063-60070], fig. 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kroyzer and Kamiya because they both are related to monitoring and learning various parameters of one or more control target devices and (2) modify the system of (e.g., processor of learning device 5) Kamiya to generate, as a state model [a feature (trained “prediction engine 20”) represented by a combination of the control sequence and a normal state of the control target device a predetermined period after the control sequence is issued. Doing so the generated feature (trained engine) can be used to detect unknown anomalies/attacks after the learning is completed as in Kroyzer, paras. 006, 0061. Furthermore, doing so the malicious code/commands that are about to be injected to operate the control device (like machine 2 of Kamiya) can be detected and reported (Kroyzer, [0033]). 

Regarding claim 2, Kamiya in view of Kroyzer further teaches the device management system according to claim 1, wherein the one or more processors generate the feature [“prediction engine 20”] indicating a relationship between the control sequence and the normal state [“during normal operation”] of the control target device when the control sequence is issued, as the state model (Fig. 5, [0065, 0070] of Kroyzer).

Regarding claim 4, Kamiya in view of Kroyzer further teaches the device management system according to claim 1, wherein the one or more processors are configured to execute the instructions to further
detect an abnormality [“indicates that an anomaly has occurred”] of another control sequence [provided commands after training is completed to detect anomaly that corresponds to “current operational parameters”] including a command issued to a monitoring target device, using the state model (Kroyzer, [0013, 0042, 0073-0075]).

Regarding claim 5, Kamiya in view of Kroyzer further teaches the device management system according to claim 4, wherein the one or more processors detect the another control sequence [commands during realtime anomaly/fault detection after training is completed] issued to the monitoring target device, and, in case where the monitoring target device in response to the another control sequence is not in the normal state based on the state model, determines that the another control sequence is abnormal [“anomaly”] (Kamiya, [0016, 0035] & Kroyzer, [0042, 0053, 0104]).

Regarding claim 6, Kamiya in view of Kroyzer further teaches the device management system according to claim 4, wherein the one or more processors detect a state of the monitoring target device, and, in a case where the another control sequence not expected to be issued [“detect sensor and/or command data joint instances that correspond to known disallowed states”] in state of the monitoring target device based on the state model is issued to the monitoring target device, determines that the another control sequence is abnormal (Kroyzer, [0042, 0104]).

Regarding claims 7- 8, Kamiya in view of Kroyzer teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1- 2 respectively.

Regarding claims 9-10, Kamiya in view of Kroyzer teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1- 2 respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
learn the hidden pattern from a sequence of commands… first-order Markov chain,”] as a state mode after performing of machine learning ([0015, 0020, 0046]).
2) NAKAGAWA et al. (US 20170285584 A1) teaches a model that is used to find input commands that can cause bad control action to a robot 14 ([0045]).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347. The examiner can normally be reached Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Claims 1, 7, and 9 have been amended consistent with claim 3, which has been correspondingly cancelled, as well as consistent with paragraphs [0038] and [0042] of the specification…. Applicant respectfully submits claims 1, 7, and 9 as amended are patentable over the applied art. In deprecating similar subject matter as previously recited in claim 3, the office action relies upon paragraphs [0055] and [0076] of Kamiya. Paragraph [0055] in particular describes learning the relationship with the occurrence of a fault. However, in the amended claims, a feature is generated as the state model, where the feature is represented by a combination of the control sequence and a normal state of the device. Thus, this means that the learning target differs between fault/abnormal and normal, which the applied art does not do” (Remarks, page 5) (emphasis added).
        2 See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). (Emphasis added by the Examiner)
        3 [0064], “the prediction engine 20 is configured to undergo a learning procedure to gather prediction data”
        4 [0028], “a supervisory computer system (e.g., SCADA 106), which gathers data on the process and sends commands to control the process”
        
        5 [0037, “data of correct operational parameters is collected from at least one input device”
        6 “but large enough so that its effect on one or more operational parameters is both measurable and distinguished from fluctuations during normal operation”